Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
	Applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Pat. No. 2002/0123717 (“‘the ‘717 patent”) is or was involved.  These proceedings would include interferences, reissues, reexaminations and litigations.
	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
	These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
	
	Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR § 1.175 and MPEP § 1414) because of the following:
The error statement provided in the Declaration filed 11/4/2020 is defective.  The error statement must state an original claim number and claim language that caused the error.  Only one error must be provided.  For example, a sufficient error state would include “original claim 1 was in error because Applicant claimed less than it had a right to claim by specifying a specific type of medicament container, i.e. ‘a syringe.’”  
Claims 1-23 are rejected as being based upon a defective reissue declaration under 35 USC § 251 as set forth above.  See 37 CFR § 1.175.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2002/0123717 to Landau (“Landau”).  Landau discloses a drug delivery device (injection apparatus) comprising: a main housing (12,14,16); a medicament container (60) arranged in the main housing (see fig. 2), wherein the medicament container comprises a medicament (in chamber 51); and a pneumatic power pack arranged in the main housing (see fig. 2), wherein the pneumatic power pack comprises: (i) a pressurized gas source storing pressurized gas (102); (ii) a valve (94) for the pressurized gas source; (iii) a sleeve (17) having an inner wall (see fig. 2); and (iv) a plunger (70,72) comprising an inner chamber (76) and a pressure release valve (74) configured to release pressure from the inner chamber when the pressure in the inner chamber reaches a threshold pressure level (para. [0069]), wherein the plunger is axially movable with respect to both the sleeve and the medicament container (compare figs. 5 and 7), wherein the plunger is in sliding gas-tight engagement with the inner wall of the sleeve (para. [0069]), wherein the sleeve and the inner chamber are configured to receive pressurized gas released from the pressurized gas source (see figs. 5 and 7), wherein the valve is configured to release the pressurized gas upon activation of the valve (para. [0069]), and wherein the released pressurized gas is configured to flow into both the sleeve and the inner chamber to propel the plunger in a distal direction with respect to the sleeve and the medicament container with a substantially constant force (para. [0069]), such that the plunger moves into the medicament container to eject the medicament from the medicament container (para. [0070]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2015/0165129 to Row.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970. The examiner can normally be reached Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        




Conferees:
/Patricia L Engle/Reexamination Specialist, Art Unit 3993   

/EILEEN D LILLIS/SPRS, Art Unit 3993